March 09, 2007

Mr. Rance L. Craft
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

Mr. Randy Howry
1900 Pearl Street
Austin, TX 78705-5408

Mr. Andrew F. MacRae
221 West 6th Street, Suite 2000
Austin, TX 78701-3407

Mr. L. Chris Heinemeyer
9601 McAllister Freeway, Suite 1110
San Antonio, TX 78216
Mr. Wade Caven Crosnoe
701 Brazos, Suite 1500
Austin, TX 78701

Honorable Guy Herman
P. O. Box 1748
Austin, TX 78767

Mr. Charles S. Frigerio
111 Soledad, Suite 840
San Antonio, TX 78205

Mr. Matthew B. Cano
620 Congress Ave., Suite 100
Austin, TX 78701

RE:   Case Number:  06-0289
      Court of Appeals Number:  03-06-00052-CV&03-06-00053-CV
      Trial Court Number:  82019A

Style:      IN RE  TEXAS DEPARTMENT OF TRANSPORTATION

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion in the  above-referenced
cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Dana          |
|   |DeBeauvoir        |
|   |Ms. Diane O'Neal  |